DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s Species Election filed on 12/27/2021 electing Species A (Figs. 1, 3, and 7).

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1, 3, and 7) encompassing Claims 1 – 8 in the reply filed on 12/27/2021 is acknowledged.
Claims 9 - 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species B, Species C, Species D, and Species E, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.  
On the bottom of Pg. 1 continuing on to Pg. 2 of the reply filed on 12/27/2021, Applicant asked if Species B (Fig. 2) could be grouped with Species A (Figs. 1, 3, and 7) because “Figure 2 although visually depicts a 90° two spool arrangement has the capability of any position 0° to 180° as noted by plane D (HP spool centerline) relative to plane C (39 LP Spool centerline) wherein Figure 1 depicts the relative 0° position in Figure 2.”  The answer is no because, as stated in the Office Action mailed on 11/30/2021, Species A (Figs. 1, 3, and 7), Species B (Fig. 2), and the other Species recite mutually exclusive characteristics.  Claim 1, ll. 7 – 9 recites “…a high pressure (HP) spool with an axis of rotation within said engine body parallel offset to the LP spool axis of rotation within the engine body”.  The perpendicular arrangement of the LP spool Species A (Figs. 1, 3, and 7).  In other words, the high pressure (HP) spool axis of rotation cannot be both parallel and perpendicular to the low pressure (LP) spool axis of rotation.  Similarly any “capability” of Species B (Fig. 2) to have a position greater than 0° and/or less than 180° is similarly mutually exclusive because any angle between the high pressure (HP) spool axis of rotation and the low pressure (LP) spool axis of rotation that is not exactly 0° or 180° would be non-parallel and therefore not encompassed by the parallel arrangement shown in Species A (Figs. 1, 3, and 7).


Information Disclosure Statement
The information disclosure statement filed 05/22/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  No copies of the sixteen cited non-patent literature publications were filed by applicant.  A rubber stamp marking appears in the right-side margin; however, the text is illegible.  Accordingly, the IDS has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an engine body” 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “an integral permanent magnet (PM) alternator rotor with retained magnets; an alternator stator within said engine body co-axial, in close proximity to said alternator rotor, said alternator stator has magnetically attracted laminate stack with electrical wires wound about and thru the said laminate stack exiting said engine body” must be shown or the feature(s) canceled from Claim 1.  Figs. 1, 2, 4, and 6 are diagrammatic in nature and represent the claimed permanent magnet motor/generator as three rectangles: two smaller rectangles spaced from the top and bottom of a larger middle rectangle.  Figs. 3, 5, and 7 only illustrate the exterior casing of the claimed permanent magnet motor/generator.  Therefore, none of the original figures show the claimed features.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, l. 8 “within said engine body parallel offset to the LP spool axis of rotation” is believed to be in error for --within said engine body parallel to and offset [[to]] from the LP spool axis of rotation--.
Claim 1, l. 13 “in close proximity to said alternator rotor” is believed to be in error for --in close proximity to said integral permanent magnet alternator rotor-- to maintain consistency within the claim.
Claim 1, l. 17 “combustor within said engine body” is believed to be in error for --a combustor within said engine body--.
Claim 1, ll. 19 - 21 “supplies product combusted hot gases to said HP radial turbine rotor inlet; an air intake within said engine body communicates with said LP centrifugal compressor rotor air inlet” is believed to be in error for --supplies product combusted hot gases to said HP radial turbine rotor gas inlet; [[an]] said air intake within said engine body communicates with said LP centrifugal compressor rotor air [[inlet]] intake-- to maintain consistency within the claim.
Claim 1, l. 22 “communication with the said LP radial” is believed to be in error for --communication with [[the]] said LP radial--.
Claim 1, ll. 24 - 25 “LP centrifugal compressor rotor exit air flow to said HP centrifugal compressor rotor air inlet” is believed to be in error for --LP centrifugal compressor rotor air exit [[air]] flow to said HP centrifugal compressor rotor compressed air inlet--.
Claim 1, l. 26 “said HP radial turbine exiting gas energy to said LP turbine rotor gas inlet” is believed to be in error for --said HP radial turbine rotor gas exit energy to said LP radial turbine rotor gas inlet-- to maintain consistency within the claim.
Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities:  
Pg. 22, l. 13 “generator during starting mood” is believed to be in error for --generator during starting [[mood]] mode--.
Pg. 23, l. 13 “heat energy exiting gas 36 from HP turbine rotor 17, turbine exit 45” is believed to be in error for --heat energy exiting gas 36 from HP turbine rotor [[17]] 35, turbine exit 45--.
Pg. 30, ll. 14 - 15 “size ranges from (Figure 8 for Details) 27% @ 50 SHP” is believed to be in error because the original disclosure did not include a Figure 8.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
Claim 1, l. 23 and Claim 6 “LP compressor air ducting means” interpreted as a duct structure.
Claim 1, l. 25 and Claim 7 “HP radial turbine gas ducting means” interpreted as a duct structure.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  Claim 1, ll. 11 - 16 recites “an integral permanent magnet (PM) alternator rotor with retained magnets; an alternator stator within said engine body co-axial, in close proximity to said alternator rotor, said alternator stator has magnetically attracted laminate stack with electrical wires wound about and thru the said laminate stack exiting said engine body, said exiting electrical wires are input and output power capable;”.  The omitted structural cooperative relationships are:  The structure or structures connected to the integral permanent magnet (PM) alternator rotor to drive said integral permanent magnet (PM) alternator rotor when the alternator stator and said integral permanent magnet (PM) alternator rotor functioned as an electric generator.  The structure or structures connected to the integral permanent magnet (PM) alternator rotor to be driven by said integral permanent magnet (PM) alternator rotor when the alternator stator and said integral permanent magnet (PM) alternator rotor functioned as an electric motor.  Claims 2 – 8 depend from Claim 1
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 3
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 4
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 5 recites “said combustor within said engine body is an external heat source”.  It is unclear how “said combustor within said engine body”, i.e., inside said engine body, can also be an external heat source, i.e., heat source outside said engine body.  It is impossible for said combustor within/inside said engine body to also be an external heat source.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “external” in Claim 5 is used by the claim to mean “internal”, i.e., inside said engine body, while the accepted meaning is “external”, i.e., heat source outside said engine body.  The term is indefinite because the specification does not clearly redefine the term.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6 recites “said LP compressor air ducting means supplies said LP centrifugal compressor exit air to the said HP centrifugal compressor inlet air tangentially in direction of rotation”.  It is unclear what the “direction of rotation” is referring to.  Is the direction of rotation referring to the direction of rotation of the LP centrifugal rotor?  Is the direction Claim 6 depends from Claim 1 and Claim 1 failed to recite a specific direction of rotation, e.g., clockwise or counter-clockwise, for any of the claimed structures.  Consequently, Claim 6 is rejected as being indefinite.
Claim 8 limitations “engine starting means” and “auxiliary electric power means” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the term “means” or generic placeholder is modified by a word, which is ambiguous regarding whether it conveys structure or function.  It is unclear if the “engine starting means” is just the function of the “…integral permanent magnet (PM) alternator rotor with retained magnets; an alternator stator within said engine body co-axial, in close proximity to said alternator rotor…” recited in Claim 1 or if the “engine starting means” conveys additional structure.  Similarly, it is unclear if the “auxiliary electric power means” is just the function of the “…integral permanent magnet (PM) alternator rotor with retained magnets; an alternator stator within said engine body co-axial, in close proximity to said alternator rotor…”, i.e., permanent magnet motor/generator, recited in Claim 1 or if the “auxiliary electric power means” conveys additional structure.  The original figures fail to show any starting means structures or electric power means in addition to the permanent magnet motor/generator.  A review of the Specification was inconclusive.  The original Specification failed to disclose “engine starting means” or “starting means”.  Original Specification Pg. 21, ll. 11 – 15 appears to indicate that the Claim 1.  Consequently, the boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “The gas turbine engine of claim 1, said LP spool axis of rotation within said engine body and said HP spool axis of rotation within said engine body relative structure position range is 0° to 180°”.  Claim 1, ll. 7 – 9 recites “high pressure (HP) spool with an axis of rotation within said engine body parallel offset to the LP spool axis of rotation”.  The relative structure position range of 0° or 180° between the LP spool axis of rotation and the HP spool axis of rotation fails to further limit the subject matter of the claim upon which it depends because an angle of 0° or 180° between the LP spool axis of rotation and the HP spool axis of rotation means that said axes of rotation were parallel to each other.  Conversely, the relative structure position angle range of greater than 0° and less than 180°, i.e., non-parallel,  between the LP spool axis of rotation and the HP spool axis of rotation fails to include Claim 1 explicitly recites that the two axis of rotation were parallel to each other.  Therefore, it is improper for a dependent claim to eliminate a positive limitation recited by a claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Heward et al. (2013/0074516A1) in view of Klees et al. (4,569,199) in view of Lindsley (6,137,199) in view of Kesseli et al. (2009/0211260A1).
Claim 1, Heward teaches, in Figs. 6 and 9, the invention as claimed, including a gas turbine engine (Fig. 6) having output shaft horsepower (50) comprising: an engine body (58 – Fig. 9, the outer casing/housing that the rotating components were located within); a low pressure (LP) spool with an axis of rotation (concentric with shaft 22) within said engine body, said LP spool has a LP centrifugal compressor (Para. [0025] teaches centrifugal compressors, Fig. 9 illustrates LP centrifugal compressor rotor 70) rotor (within the trapezoid labeled ‘C’) with an air intake (horizontal arrow indicating air flow into the compressor) and air exit (48 – arrow indicating air flow out of the LPC and into the HPC 4), a LP compressor rotor shaft (22), a LP radial turbine rotor (within 20, Para. [0025] teaches radial turbines, Fig. 9 illustrates LP radial turbine rotor 62) with a gas inlet (arrow 18) and gas exit (arrow 24), a high pressure (HP) spool with an axis of rotation (concentric with shaft 8) within said engine body parallel offset (Paras. [0009], [0020], [0053] teaches that the LP spool shaft 22 was parallel to and offset from the HP spool shaft 8) to the LP spool axis of rotation within the engine body, said HP spool has a HP centrifugal compressor rotor (inside 4, Fig. 9 illustrates HP centrifugal compressor rotor 50) with a compressed air inlet (location where arrow 48 entered) and compressed air exit (location where arrow from 4 to 10 exited 4), a HP radial turbine rotor (inside 6, Fig. 9 illustrates HP radial turbine rotor 54) having a gas inlet (location where arrow from 10 entered 6) and gas exit (location where arrow 18 from 6 to 20 exited 6), combustor (10) within said engine body (shown in Fig. 9) having communication with said HP centrifugal compressor rotor compressed exit air (arrow from 4 to 10) and external supplied fuel (vertical arrow indicating fuel flow into combustor 10), supplies product combusted hot gases to said HP radial turbine rotor 
Heward is silent on said LP compressor rotor shaft interconnects / drives a gearbox having an output power shaft within said engine body.  However, Heward further teaches, in Para. [0011] and [0055], that said LP compressor rotor shaft (50) may be used for a wide variety of purposes like propelling a vehicle.  Klees teaches, in Abstract and Figs. 1a and 1b, a similar gas turbine engine having a LP turbine (32) that drove a LP compressor (34, 38, 40) via a LP compressor rotor shaft (44, 48) where the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, with the LP compressor rotor shaft interconnects / drives a gearbox having an output power shaft of Klees, because all the claimed elements, i.e., gas turbine engine having a LP spool rotational axis parallel to and offset from a HP spool rotational axis, the LP spool having a LP compressor rotor shaft (50 – Fig. 6 Heward) used to propel a vehicle, a LP spool having a LP compressor rotor shaft (44, 48 – Figs. 1a and 1b Klees) shaft that  drove a gearbox (50) having an output power shaft that rotated a propeller (20) to generate thrust to propel an aircraft into flight, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in their respective functions, to yield predictable results, i.e., the reduction gearbox facilitated converting the high rotational speed of the LP turbine into a slower rotational speed that was optimal for the large diameter propeller thereby optimizing the operation of the turboprop gas turbine engine, Klees – Col. 1, ll. 10 - 40. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(A).

Lindsley teaches, in Abstract and Figs. 1 – 13, an integral permanent magnet (PM) alternator rotor (40) with retained magnets (42); an alternator stator (50) within said engine body (12) co-axial, in close proximity to said alternator rotor (40), said alternator stator (50) has magnetically attracted laminate stack (54 – Col. 4, ll. 30 - 40) with electrical wires (52) wound about and thru the said laminate stack (show in Fig. 6) exiting said engine body (12), [Examiner notes that the phrase “said exiting electrical wires are input and output power capable” is a statement of intended use and the structure of the device as taught by Lindsley can perform the function because, as taught by Heward Para. [0061], permanent magnet motor/generators were well known in the art were designed to function as both an electric motor (when electrical power was input through the electrical wires) and a generator/alternator (when electrical power was output through the electrical wires).] said exiting electrical wires are input and output power capable.  Kesseli teaches, in Para. [0021] and Figs. 2, 5, and 6, a similar 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, with the an integral permanent magnet (PM) alternator rotor with retained magnets; an alternator stator within said engine body co-axial, in close proximity to said alternator rotor, said alternator stator has magnetically attracted laminate stack with electrical wires wound about and thru the said laminate stack exiting said engine body of Heward, Lindsley, and Kesseli, because all the claimed elements, i.e., a gas turbine engine having a LP spool rotational axis parallel to and offset from a HP spool rotational axis, a motor/generator connected to the HP spool to function as a motor to start said gas turbine engine and to function as an electricity generator when driven by the HP spool, the motor/generator being a permanent magnet motor/generator with the claimed structure taught by Lindsley, were known in the art, in combination each one of the components would perform the same function as it did separately, and one skilled in the art could have combined the elements as claimed by known methods, with no change in MPEP 2143(A).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the various structural devices (gas turbine, gearbox, electric motor/generator) of the combination of Heward, i.v., Klees, Lindsley, and Kesseli, would have had interior rotating structures contained within non-rotating exterior housings and that when the various structural devices were fastened together to form an assembled gas turbine engine unit the connected non-rotating exterior housings would together form the claimed ‘engine body’ that had openings for the input air, exhaust gases, output power shaft, and electrical wires because an exterior ‘engine body’ was naturally required to contain the rotating components, the compressed air gases, and the high pressure combustion gases  Similarly, opening in the exterior ‘engine body’ were naturally required to allow atmospheric air to flow into the gas turbine engine, to allow exhaust gases to flow out of the gas turbine engine, to allow the output shaft to drive an external load like a propeller, and for the electricity wires to transport electricity into/out of said exterior ‘engine body’.
Re Claim 2, Heward, i.v., Klees, Lindsley, and Kesseli, teaches the invention as claimed and as discussed above, including said LP spool axis of rotation within said Claim 1, ll. 7 – 9 “high pressure (HP) spool with an axis of rotation within said engine body parallel offset to the LP spool axis of rotation”.  
Re Claims 3 and 4, Heward, i.v., Klees, Lindsley, and Kesseli, teaches the invention as claimed and as discussed above; except, (Claim 3) said LP spool axis of rotation and said HP spool axis of rotation said parallel offset are oriented in a horizontal plane and (Claim 4) said LP spool axis of rotation and said HP spool axis of rotation said parallel offset are oriented in a vertical plane.  However, as discussed in the 35 USC § 112(b) rejections above, the horizontal plane and the vertical plane are indefinite because they are not relative to a fixed surface or fixed reference like the direction of gravity on Earth.  Furthermore, said orientation would depend upon the orientation of a vehicle in which said gas turbine engine was installed.  For example, if said gas turbine engine was installed in an aircraft to drive a propeller, the orientation of said parallel offset plane of said LP spool axis of rotation and said HP spool axis of rotation, would be relative to the orientation of the aircraft which can change during flight.  In level flight where the plane of the aircraft wings was parallel relative to the horizon and perpendicular relative to the direction of gravity on Earth, the aircraft could roll 90° clockwise or counter-clockwise so that the plane of the aircraft wings was perpendicular relative to the horizon and parallel relative to the direction of gravity on Earth.  Similarly, said aircraft could roll 180° so that the aircraft flies upside-down relative to the seated 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to orient (Claim 3) said LP spool axis of rotation and said HP spool axis of rotation said parallel offset are oriented in a horizontal plane and (Claim 4) said LP spool axis of rotation and said HP spool axis of rotation said parallel offset are oriented in a vertical plane because Applicant has not disclosed that the claimed “said parallel offset are oriented in a horizontal plane” and the claimed “said parallel offset are oriented in a vertical plane” provides an advantage, is used for a particular purpose, or solves a stated problem.  In fact, the original Specification disclosed on Pg. 19, ll. 7 - 9 “Also, the engine LP spool and HP spools in the same horizontal plane could be arranged as vertical pending application”.  One of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with said LP spool axis of rotation and said HP spool axis of rotation said parallel offset are oriented in any plane relative to the direction of gravity on Earth because gas turbine engines, especially aircraft gas turbine engines in the prior art, were designed and built to maintain continuous operation regardless of the orientation of said aircraft gas turbine engine relative to the direction of gravity.
Claims 3 and 4.
Re Claim 5, Heward, i.v., Klees, Lindsley, and Kesseli, teaches the invention as claimed and as discussed above, including said combustor within said engine body is an external heat source.  As discussed in the USC § 112(b) rejection above, it is impossible for said combustor within/inside said engine body to also be an external heat source.  Therefore, “external heat source” is interpreted as an “internal heat source” which is taught by Heward as discussed in the Claim 1 rejection above.
Re Claim 7, Heward, i.v., Klees, Lindsley, and Kesseli, teaches the invention as claimed and as discussed above, and Heward further teaches in Fig. 6, including said HP radial turbine gas 20ducting means (Fig. 6 – duct 18) supplies said HP radial turbine rotor exit gas to LP radial turbine inlet direction of rotor rotation because the flow of said HP radial turbine rotor exit gas was what drove the rotation of the LP radial turbine rotor.
Re Claim 8, Heward, i.v., Klees, Lindsley, and Kesseli, teaches the invention as claimed and as discussed above, including said exiting electrical wires are input and output power capable [‘Capable’ only requires the ability to perform the function and conventional electrical wires naturally had the ability to conduct electricity in any direction, i.e., input and output, along the wire.], wherein input power capable engine Page 2 of 6starting means and said output power capable auxiliary electrical power means.  As discussed in the Claim 1 rejection above, Heward taught, in Para. [0061], that permanent magnet motor/generator (alternator and generator were different names for the same device) were well known in the art and were designed to function as both an .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heward et al. (2013/0074516A1) in view of Klees et al. (4,569,199) in view of Lindsley (6,137,199) in view of Kesseli et al. (2009/0211260A1) as applied to Claim 1 above, and further in view of Klaus Ludtke, “Centrifugal Process Compressors—Radial vs. Tangential Suction Nozzles”, 85-GT-80, American Society of Mechanical Engineers (ASME) Gas Turbine Conference and Exhibit, Houston, Texas, March 18 – 21, 1985, hereinafter “Ludtke”.
Re Claim 6, Heward, i.v., Klees, Lindsley, and Kesseli, teaches the invention as claimed and as discussed above; except, said LP compressor air ducting means supplies said LP centrifugal compressor exit air to the said HP centrifugal compressor inlet air tangentially in direction of rotation.  Ludtke teaches, in Abstract and Figs. 5, 9, 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heward, i.v., Klees, Lindsley, and Kesseli, with air ducting means (tangential inlet duct) supplying centrifugal compressor inlet air tangentially in direction of rotation of Ludtke because all the claimed elements, i.e., a gas turbine engine having a LP spool rotational axis parallel to and offset from a HP spool rotational axis where the LP spool and the HP spool had centrifugal compressors and a centrifugal compressor having a tangential inlet air duct, were known in the art, and one skilled in the art could have substituted the tangential inlet duct of Ludtke for the unknown HP centrifugal compressor inlet duct of Heward, i.v., Klees, Lindsley, and Kesseli, with no change in their respective functions, to yield predictable results, i.e., the tangential HP centrifugal compressor inlet duct would have supplied LP centrifugal compressor exit air to said HP centrifugal compressor inlet air tangentially in direction of rotation of the HP centrifugal rotor to facilitate more uniform velocity profiles in axial and circumferential direction, Ludtke – Pg. 8, second column. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1395; MPEP 2143(B).



Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see attached Notice of References Cited.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/LORNE E MEADE/Primary Examiner, Art Unit 3741